Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Ramachandran et al (US 2012/0322447), Uesaka et al (US 2020/0336158), Morozow et al (US 2021/0083911) and Miao (US 2021/0100012) are cited because they are pertinent to the method for communicating between the base station and UEs.  However, none of the cited references teaches or suggests a base station supporting lattice-partition-based downlink non-orthogonal multiple access, configured to communicate with strong user equipment and weak user equipment, wherein the base station comprises, in combination with other elements, the further arrangements of the processor is configured to perform: modulating at least one most significant bit of the weak user equipment into a first signal with first transmission power; modulating at least one least significant bit of the weak user equipment into a second signal with second transmission power, wherein the second transmission power is less than the first transmission power; and modulating at least one second most significant bit of the strong user equipment into a third signal with third transmission power, wherein the third transmission power is between the first transmission power and the second transmission power as recited in claim 1 and similar limitations as recited in the corresponding method claim 9 and further limitations of the dependent claims 2-8 and 10-16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636